Title: John Adams to Jon. Dryander, 11 Sep. 1786
From: Adams, John
To: Dryander, Jon.


          
            
              Sir.
            
            

              Grosvenor square

               septr. 11. 1786. 
            
          

          I have recieved the Letter you did me the honor to write me, on the
            ninth of this month, with the Packett containing a Copy of the astronomical Observations
            of Greenwich for the 1775 to 1784—and the first part of the Philosophical transactions
            for this year.
          I will embrace with pleasure the earliest oppertunity of
            transmitting this valuable present to His Excellency James Bowdoin who is President of
            the American Accademy of Arts & sciences, and at the same time inform him as you
            desire, that of the Philosophical Transactions to be published hereafter, a Copy will,
            on the publication of each part, be delivered to any Person the American Accademy, shall
            appoint to receive them, from the Clerk of the society, at the society’s Appartments in
            sommeset Place, according to the Custom of distributing the Philosophical
            transactions


          
            
              J. A—
            
          
        